DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-23 are pending.

Specification
The disclosure is objected to because of the following informalities:
Page 3, line 3 – replace “10B” with --10A--.
Page 3, line 4 – replace “10C” with –10B--.
Page 5, line 4 – add --in-- after “retraction”.
Page 5, line 20 – replace “rings 36” with --ring 36--.
Page 6, line 24 – replace “portions 47” with --portion 49--.
Correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 18 – add --a-- before “position”.
Correction is required.


Claim 12 is objected to because of the following informalities:
Line 24 – add --a-- before “position”.
Line 45 – add --a-- before “position”.
Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagen et al U.S. Patent Application Publication No. 2015/0240979 A1.

With regard to claim 1, and as seen in Figure 1 below, Hagen et al disclose a plumbing fitting couplable with a free-end portion of a pipe, comprising:
a housing (at 30) having a chamber (chamber of 30) with a chamber opening (opening at end at 36);
an end bushing (at 56, 52) having an end bushing interior wall portion with an end bushing interior opening sized for positioning of the free-end portion of the pipe therein and an end bushing exterior wall portion located within the chamber opening;
an inward seal (at 10) having an inward seal interior opening, the inward seal being located within the chamber in fluid-tight engagement with the housing and positioned for fluid-tight engagement with the free-end portion of the pipe when positioned within the inward seal interior opening;
a gripper ring (at 8) having a gripper ring interior opening, the gripper ring being located within the chamber, the gripper ring including gripper teeth (at 8a) extending inwardly into the gripper ring interior opening in position for gripping engagement with the free-end portion of the pipe when positioned within the gripper ring interior opening to resist non-rotational movement of the pipe out of the chamber opening; and
an anti-intrusion outward seal (at 70) having an outward seal interior opening, the outward seal being positionable within the end bushing interior opening in fluid-tight engagement with the end bushing interior wall portion, at position outward of the gripper ring, and positioned for fluid-tight engagement with the free-end portion of the pipe when positioned within the end bushing interior opening and extending through the outward seal interior opening.
Note: the pipe is not a part of the claimed invention.


    PNG
    media_image1.png
    424
    502
    media_image1.png
    Greyscale

With regard to claim 2, and as seen in Figure 1 above, Hagen et al disclose wherein the end bushing (at 56, 52) has an axially outward facing, circumferentially extending shoulder that supports the outward seal against inward movement.

With regard to claim 3, and as seen in Figure 1, Hagen et al disclose wherein the end bushing (at 56, 52) is secured to the housing in fluid-tight engagement therewith (secured via 56).

With regard to claim 4, and as seen in Figure 1, Hagen et al disclose wherein the outward seal (at 70) is an O- ring.

With regard to claim 5, and as seen in Figure 1, Hagen et al disclose a spacer bushing (at 42) having a spacer bushing opening, the spacer bushing being located within the chamber adjacent to the gripper ring (at 8).

With regard to claim 6, and as seen in Figure 1, Hagen et al disclose wherein the inward seal (at 10) is located within the chamber inward of the gripper ring (at 8).

With regard to claim 7, and as seen in Figure 1, Hagen et al disclose wherein the chamber has a longitudinal axis (at Y), and the end bushing (at 56, 52) holds the gripper ring (at 8) and the inward seal (at 10) against axial outward movement within the chamber.

With regard to claim 8, and as seen in Figure 1, Hagen et al disclose wherein the gripper ring is retained against rotation within the chamber (paragraph 23, lines 1-3).

With regard to claim 10, and as seen in Figure 1 above, Hagen et al disclose wherein the end bushing (at 56, 52) has an outward wall, and the outward seal (at 70) is positioned within the end bushing inward of the outward wall of the end bushing.

With regard to claim 11, and as seen in Figure 1 above, Hagen et al disclose wherein an outward end portion of the end bushing has a circumferentially extending recess extending about the end bushing interior opening, and the outward seal (at 70) is removably positioned in the recess.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagen et al in view of Oh U.S. Patent Application Publication No. 2009/0021001 A1.

With regard to claim 9, Hagen et al disclose the claimed invention but do not disclose a second gripper ring having a second gripper ring interior opening, the second gripper ring being located within the chamber, the second gripper ring including gripper teeth extending inwardly into the second gripper ring interior opening in position for gripping engagement with the free-end portion of the pipe when positioned within the second gripper ring interior opening to resist non-rotational movement of the pipe out of the chamber opening.  Oh teaches using two gripper rings (at 21, 23) as part of a fitting system to prevent deviation from the horizontal position of the pipe being inserted and to stably maintain the inserted pipe (paragraph 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a second gripper ring to the fitting to prevent deviation from the horizontal position of the pipe being inserted and to stably maintain the inserted pipe as taught by Oh.


Claim(s) 12-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagen et al German Patent No. DE 10 2017 106 659 A1.

With regard to claim 12, and as seen in Figure 1 below, Hagen et al disclose a plumbing fitting couplable with a free-end portion of a first pipe and a second pipe, comprising:
a housing (at 2) having a first housing portion (left part of the T-shape of Figure 1) with a first chamber having a first chamber opening and a first chamber inward fluid port, and a second housing portion (either the top part of the T-shape or the right part of the T-shape of Figure 1) with a second chamber having a second chamber opening and a second chamber inward fluid port, the first and second chamber inward fluid ports being in fluid communication;
a first end bushing (at 3, 45) having a first end bushing interior wall portion with a first end bushing interior opening sized for positioning of the free-end portion of the first pipe therein and a first end bushing exterior wall portion located within the first chamber opening;
a first inward seal (at 46) having a first inward seal interior opening, the first inward seal being located within the first chamber in fluid-tight engagement with the first housing portion and positioned for fluid-tight engagement with the free-end portion of the first pipe when positioned within the first inward seal interior opening;
a first gripper ring (at 43) having a first gripper ring interior opening, the first gripper ring being located within the first chamber portion, the first gripper ring including first gripper teeth (paragraph 83, line 1148) extending inwardly into the first gripper ring interior opening in position for gripping engagement with the free-end portion of the first pipe when positioned within the first gripper ring interior opening to resist non-rotational movement of the first pipe out of the first chamber opening; and
a first outward seal (at 47) having a first outward seal interior opening, the first outward seal being positionable within the first end bushing interior opening in fluid-tight engagement with the first end bushing interior wall portion, at position outward of the first gripper ring, and positioned for fluid-tight engagement with the free-end portion of the first pipe when positioned within the first end bushing interior opening and extending through the first outward seal interior opening.
However, while Hagen et al do not show the second housing portion having a second end bushing, a second inward seal, a second gripper ring and a second outward seal such as that shown in the first housing portion, Hagen et al teach that each of the housing portions can be configured for an intended use and are modular such that different configurations can be imagined wherein the second housing portion can be configured like the first housing portion (see English Translation paragraph 16, lines 142-146).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second housing portion to have a second end bushing, a second inward seal, a second gripper ring and a second outward seal such as that shown in the first housing portion, as Hagen et al teach that each of the housing portions can be configured for an intended use and are modular such that different configurations can be imagined wherein the second housing portion can be configured like the first housing portion.
Note: the pipe is not a part of the claimed invention.


    PNG
    media_image2.png
    790
    1048
    media_image2.png
    Greyscale


With regard to claim 13, and as seen in Figure 1 above, Hagen et al disclose wherein the first chamber has a first longitudinal axis (at L) and the second chamber (the right part of the T shape in Figure 1) has a longitudinal axis (at L), the first and second longitudinal axes being coaxially arranged.

With regard to claim 14, and as seen in Figure 1 above, Hagen et al disclose wherein the first chamber has a first longitudinal axis (at L) and the second chamber (the top part of the T shape in Figure 1) has a longitudinal axis (at L), the first longitudinal axis being transverse to the second longitudinal axis.

With regard to claim 15, and as seen in Figure 1 above, Hagen et al disclose wherein the first end bushing has a first axially outward facing, circumferentially extending shoulder that supports the first outward seal against inward movement, and the second end bushing has a second axially outward facing, circumferentially extending shoulder that supports the second outward seal against inward movement.

With regard to claim 16, and as seen in Figure 1, Hagen et al disclose wherein the first end bushing (at 3, 45) is secured to the first housing portion in fluid-tight engagement therewith (via 15), and the second end bushing is secured to the second housing portion in fluid-tight engagement therewith.

With regard to claim 17, and as seen in Figure 1, Hagen et al disclose wherein the first outward seal (at 47) is an O-ring, and the second outward seal is an O-ring.

With regard to claim 18, and as seen in Figure 1, Hagen et al disclose a first spacer bushing (at 48) having a first spacer bushing opening, the first spacer bushing being located within the first chamber adjacent to the first gripper ring, and a second spacer bushing having a second spacer bushing opening, the second spacer bushing being located within the second chamber adjacent to the second gripper ring.

With regard to claim 19, and as seen in Figure 1, Hagen et al disclose wherein the first inward seal (at 46) is located within the first chamber inward of the first gripper ring, and the second inward seal is located within the second chamber inward of the second gripper ring.

With regard to claim 20, and as seen in Figure 1, Hagen et al disclose wherein the first chamber has a first longitudinal axis (at L), and the first end bushing (at 3, 45) holds the first gripper ring (at 43) and the first inward seal (at 46) against axial outward movement within the first chamber, and the second chamber has a second longitudinal axis, and the second end bushing holds the second gripper ring and the second inward seal against axial outward movement within the second chamber.

With regard to claim 21, and as seen in Figure 1, Hagen et al disclose wherein the first gripper ring (at 43) is retained against rotation within the first chamber (with element 44 which is used to hold and release the gripper ring, paragraph 83, lines 1150-1152), and the second gripper ring is retained against rotation within the second chamber.

With regard to claim 22, and as seen in Figure 1 above, Hagen et al disclose wherein the first end bushing (at 3, 45) has a first outward wall, and the first outward seal (at 47) is positioned within the first end bushing inward of the first outward wall of the first end bushing, and the second end bushing has a second outward wall, and the second outward seal is positioned within the second end bushing inward of the second outward wall of the second end bushing.

With regard to claim 23, and as seen in Figure 1 above, Hagen et al disclose wherein a first outward end portion of the first end bushing (at 3, 45) has a first circumferentially extending recess extending about the first end bushing interior opening, and the first outward seal (at 47) is removably positioned in the first recess, and a second outward end portion of the second end busing has a second circumferentially extending recess extending about the second end bushing interior opening, and the second outward seal is removably positioned in the second recess.

Conclusion
Burge, Legris, Chohan, Wartluft, Pedersen, Lechner, Bernd and Dale are being cited to show other examples of plumbing fittings with a housing, an end bushing, an inward seal, a gripper ring and an outward seal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679